UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2010 IOWORLDMEDIA, INCORPORATED (Exact name of registrant as specified in its charter) Florida 0-27574 59-3350778 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5025 West Lemon Street, Suite 200, Tampa, FL 33609 (Address of Principal Executive Office) (Zip Code) (813) 637-2229 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. oYesx No Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. oYesx No Indicate by checkmark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Amendment No. 1 to Form 10-K or any amendment to this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark if registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act). oYesx No As of June 30, 2010, the aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $659 thousand based on a closing price of $0.03 per share of common stock as quoted onthe Pink Sheets Electronic OTC Marketson such date.On March 31, 2011, we had 110,057,957 shares of common stock, parvalue$0.001 per share (the "Common Stock")issued and outstanding. 1 Table of Contents Page Explanatory Note PART I Item 1. Business. 4 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments. 17 Item 2. Properties. 17 Item 3. Legal Proceedings. 17 Item 4. (Removed and Reserved). 17 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 18 Item 6. Selected Financial Data. 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 8. Financial Statements and supplementary Data. 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 26 Item 9A. Controls and Procedures. 26 Item 9B. Other Information. 27 PART III Item 10. Directors, Executive Officers, and Corporate Governance. 28 Item 11. Executive Compensation. 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 31 Item 13. Certain Relationships and Related Transactions, and Director Independence. 32 Item 14. Principal Accountant Fees and Services. 32 PART IV Item 15. Exhibits, Financial Statement Schedules. 32 2 EXPLANATORY NOTE This amendment on Form 10-K/A of IOWORLDMEDIA, INCORPORATED. is being filed to replace the Annual Report on Form 10 -K/A that was filed on April 18, 2011. This amendment to the annual report of IOWORLDMEDIA, INCORPORATED. together with its consolidated subsidiaries, (“ioWorldMedia”, the “Company”, “we”, “us”, and “our”, unless the context indicates otherwise) covers periods after September 30, 2005. Readers should be aware that several aspects of this Amendment No. 2 to the Annual Report on Form 10-K differ from other annual reports. First, this report is for each of the fiscal years ended December 31, 2010, December 31, 2009, December 31, 2008, December 31, 2007, December 31, 2006, and December 31, 2005, in lieu of filing separate reports for each of those years. Second, because of the amount of time that has passed since our last periodic report was filed with the Securities and Exchange Commission (the “SEC”), the information relating to our business and related matters is focused on our more recent periods. Finally, in this report, we are including expanded financial and other disclosures in lieu of filing separate Quarterly Reports on Form 10-Q for each of the quarters ended March 31, 2006 through September 30, 2010. We do not intend to file the Quarterly Reports on Form 10-Q for any of the quarters ended March 31, 2006 through September 30, 2010.We believe that the filing of this expanded annual report enables us to provide information to investors in a more efficient manner than separately filing each of the quarterly reports described above. This amendment is in response to comments from the SEC.The changes to this amendment from the Annual Report filed April 18, 2011 are to provide more detailed and thorough disclosure to current and prospective shareholders.In specific, the Management Discussion & Analysis added a section for the periods 2008 to 2009, and there is a more thorough discussion for each section of the MD&A for each of the periods presented.The years of 2005 to 2008 were added to the Audited statements of stockholders’ equity and cash flows.All footnotes have had the years 2005 to 2008 added to the included schedules or disclosures.In Note 3. Summary of significant accounting policies there has been a section added to explain Accrued Revenue, separate from Accounts Receivable.The Annual Report was amended to disclose the net loss per share and the weighted average number of shares for each period presented, including the quarterly financial statements in Note 16. FORWARD-LOOKING STATEMENTS Certain statements made in this Amendment No. 2 to the Annual Report on Form 10-K are “forward-looking statements” regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company. to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved. Factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, but are not limited to, the factors set forth herein under the headings “Description of Business,” “Plan of Operation” and “Risk Factors”. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. 3 PART I Item 1. Business. Background PowerCerv Corporation was incorporated in Florida in January 1995 as a holding company. The Company’s Articles of Incorporation were amended in December of 2005 to change its name to IOWORLDMEDIA,INCORPORATED. The name change became effective in January 2006. On December 1, 2002, the Company completed the sale of substantially all of its operating assets to PCV Acquisition Inc., a subsidiary of ASA International, Ltd., a holding company of Vertical Enterprise Software Solutions based in Framingham, Massachusetts (collectively referred to as “ASA”). During 2003 and 2004, there were no significant operations. On December 30, 2003, the Company entered into a management and finance agreement with WhiteKnight SST (“WhiteKnight”), a related party, to develop and implement a business plan for the Company. Pursuant to this agreement, WhiteKnight agreed to infuse $250,000 into the Company. In exchange, WhiteKnight may elect to receive up to a 50 percent equity interest in the Company through the conversion of the $250,000 debt to Common Stock of the Company. In furtherance, WhiteKnight investigated various possibilities and ultimately proposed to the Company’s Board of Directors that the Company set a plan in motion to engage in the business of providing internet radio services.As part of this plan, WhiteKnight proposed that the Company acquire the intellectual property owned by the related entities of Search Play, LLC and Radioio.com, LLC, (together as “Search Play”).At the time, Search Play owned severalpatents pending and other intellectual property that WhiteKnight believed would be advantageous to the Company as it sought to develop its internet radio operations. To complete the Search Play purchase, the Company entered into a Contribution Agreement in November 2005.Pursuant to the agreement, the Company agreed to exchange shares of its Common Stock in exchange for the membership interests of Search Play.As part of this agreement, the Company also agreed to exchange shares of its Common Stock for certain debt owed to several individuals some of whom are principals or affiliates of WhiteKnight. Business Strategy The Company operates three primary new-age internet media subsidiaries: Radioio, io4business, and RadioioLive. Radioio Radioio became an innovator and pioneer as an internet radio service provider by streaming radio content online, and is part of an elite group of pure play independent providers prospering today.Radioio was founded by Michael Roe in Jacksonville, FL., originally providing just one “station” of music to the public.The Company has created unique music channels with “left of center” deep musical content.Each channel is hosted by a “streamhost” who is a recognized expert in the genres that they cover.The streamhost provides the Radioio listeners with a unique experience and exclusive content (i.e. live tracks and remixes) that cannot be found on other internet sites. The hosts are constantly adding new content and hand programming new playlists to keep the channels both current and fresh.Radioio’s music is hand selected and programmed by people, not computers on auto shuffle or jukebox mode. Through development, Radioio has increased its channel offerings to include a multitude of additional music listening alternatives.Radioio now has 55 ad-supported streams, 55 ad free subscription streams and 21 audiophile streams for a total of 131 different “stations” spanning all genres of music, from “high-brow” classical to “acid rock.”Additionally the Company may add more channels to meet consumer demand.This configuration includes some station channels that carry advertising to support the cost of the “entry level” music options ranging up to the“super-premium” services where advertising is eliminated andincredible high-fidelity (high capture rate and reproduction rate music and broadband transfer rates) music signals are included as part of the service package. Some of the major differences, or controversies, between internet radio and its competitive alternatives—either Satellite Radio or Terrestrial Radio—are the following: · Many observers believe consumers are not willing to “pay” for internet or any other radio service.More accurately, they will never “pay” for radio service or the numbers of consumers that will pay are finite.Management believes these views about the market are incorrect.Radioio believes consumers will pay for premium, more compelling, or proprietary exclusive content if internet radio actually provides a superior listening alternative and/or has a true interactive experience with its consumers.Properly marketed and distributed, premium paid internet radio would be able to attract significantly more listeners.Both the belief that people won’t pay and that the market is small and finite are disproven by the popularity of satellite radio and Sirus/XM’s ability to attract in excess of 21+ million subscribers on what management believes is a significantly inferior and much more restrictive delivery platform than Radioio’s.Radioio’s management believes that these numbers can be dramatically increased and, with superior exclusive programming and interactive functionality coupled with an aggressive marketing plan, it can grow and compete for these consumers spending dollars. 4 · Internet Radio and Radioio have a distinct advantage over both terrestrial and satellite radio by providing two way interactive communication with its listeners.This two-way communication provides listening data metrics and preferences along with interactive experiences with listeners, setting it apart from both terrestrial and satellite radio.Terrestrial and satellite radio require special receivers that capture the distributed signals sent from the distribution point.Neither terrestrial nor satellite providers have any real time accurate way of knowing who is listening nor to what or how long they are listening as that distribution and information sharing is one-way, from the distribution point to the receiver.The receiver sends no data and has no way of communicating back anything even to the extent that it is on. Internet radio operators, on the other hand, can acquire information regarding who is listening to what, when and for how long.In turn, they can data mine information about that listener which provides an interactivity that is not possible with terrestrial and satellite radio. Listeners may download and purchase music made available on their desired Radioio “station” as they are listened to. They may buy other related products and can register opinions and interact with all the major social networking interfaces including Facebook, MySpace and Twitter about what they hear and how it relates to them and their social network.Radioio also provides forums regarding other commentary that creates a community for its listeners to participate in and define their lifestyle.This interactive two way communication provides demographic and geographic targeting data about its listening audience and preference that can be accessed in real time-thus making internet radio and specifically Radioio far more dynamic and interactive as a content distribution medium than the general public may know or believe, and we believe this makes it more valuable to advertisers During the last 2 Ѕ years, Radioio essentially rebuilt its digital content delivery platform to conform not only to the advances in technology that occurred recently but also to improve the overall performance and integrity of the delivery of its content.This was no small task.Like all “garage” start-ups, Radioio’s origins were based on economy and ease of implementation for its initial launch. The redesigned distribution platform has eliminated the issues of scalability while significantly improving the overall performance, stability and reliability of distributing multiple channels or streams.Now, the site development and operation is centered on scalability, ease of adding new “channels,” security, and integrity.The fact that the Company currently broadcasts 131 “channels” is testimony to the technology advances employed.Primary router, processing and storage units located in Tampa, Florida are linked to a distribution system located at an internet service provider in North Carolina operated by Radioio’s network provider Caro Net (www.caro.net).In sum, the whole operation has noticeably advanced its operating capability. How Radioio Makes Money Like all internet operations whose initial belief was, ‘create a content site and hordes will arrive with cash,’ Radioio has altered their business plan.Radioio currently generates revenue via three principle and distinct methods:(1) Subscriptions for content that is advertising free and delivered in higher quality streaming bit rates;(2) In stream audio advertising through it’s free ad supported streams;(3) Traditional banner advertising campaigns delivered through it’s website for all traffic and streaming initiated directly through its website.To facilitate item number 1 above the business is focused on creating premium music stations and charging consumers for usage.Currently, those stations with more dedicated and original content, no advertising and higher quality bit rate delivery are requiring a higher premium priced monthly fee to receive delivery.In addition, Radioio is also spanning a consumer list that includes both retail and commercial customers.The following breakdown itemizes the current subscription revenue models for the Company and what is currently offered. · Consumer oriented listening stations.Here, there are three basic packages/three different prices for three levels of music service: 1. For $0.99 a month, or $9.99 for a yearlong subscription, listeners are provided with 52 channels of 128kbps, 64kbps or 32kbps music that is supported by advertising. 2. For $4.99 a month, or $49.99 for a yearlong subscription, listeners receive 52 channels of pre-selected and 3 channels of holiday channels all delivered in ad-free, 128kbps, 64kbps or 32kbps format. In addition, subscribers have access to customer & technical support, access to the “iocommunity”, the ability to set favorite “io channel presets”, the ability to rate songs, the ability to buy music that you hear, and even tweet different songs. 3. The Audiophile Package, which sells for $9.99 per month, or $99.99 per yearlong subscription, provides the 52 basic and 3 holiday ad-free channels in 192kbps, 128kbps, 64kbps or 32kbps delivery streams plus 25 audiophile only streams in interruption-free channels also available in all bit rates including 192kbps high-fidelity quality delivery streams.One also receives the necessary device application to support the delivery of the music on either mobile or desk-top players. And, there is access to technical support, to the “io community”, to set favorite “io channel presets” plus the ability to rate songs, buy music you hear and want to save, and to tweet songs. · There is free access offered whereby users can receive all 55 channels of ad-supported internet radio that can be listened to just about anywhere.These free streams are only available free at 32kbps and 64kbps. Radioio, in management’s opinion, has three significant advantages over terrestrial and satellite radio in selling advertising time: Reporting – Terrestrial Radio audience is calculated by methodologies that in management’s opinion have highly questionable accuracy and relevance in today’s world due to small samplings of data that are then extrapolated for audience metrics. Satellite Radio has subscriber data through polling and market research, but no specific reliable way to report who is listening and to what content. Radioio’s advantage is that can we measure actual usage via server logs, which can beaudited by a third party, and thatactual impression data as to who was listening, what they were listening to, how long they were listening and from where and on what were they listening can be associated with each campaign, down to individual spots for the advertiser. Targeting – Terrestrial and Satellite Radio broadcast the same content and commercials to every member of their audience. TheRadioioadvantageis that because of the constant two way communication with the user we can target by demographic group, geographic area, or to any audience segment that an advertiser wishes to reach.The ability to supply this targeting and verifiable delivery of an advertisers message can result in higher cost per thousand impressions ("CPM's") to the Company for these targeted campaigns vs. traditional one size fits all advertising. 5 Listener Action – Terrestrial and Satellite Radio depend on recall to make their advertising effective. Listeners, many of whom are in cars, must remember the advertising message when they’re in a position to take action. An advantage of Radioio is that significant listening is done in the office, or on a smart phone or other portable internet device where listeners can easily click a link, a “buy now” button, or take any action an advertiser wishes to associate with their advertising message. 32kbps is considered AM quality, 64kbps is considered FM quality, 128kbps is considered CD quality and 192kbps is high fidelity. Currently there are over two million estimated unique IP addresses tuning in to Radioio, per month.Another way to measure its significant traffic and popularity is that in excess of an estimated 10 million stream initiations occur each month with an average estimated duration of approximately 50 minutes, each session. Traditional terrestrial radio average listening sessions are generally around 10 minutes, making the average estimated listening session on Radioio five times longer than traditional radio. Some of the features and benefits of Radioio that makes the service both distinctive and desirable include consistently reliable delivery of content, the ability to view lyrics/artist-album names as played, the preset channels feature (much like an old car radio system), comment, rating and voting capability, sponsorship programs for artists as a promotion, the ability to buy merchandize and the ability to geographically segment demographics for advertisers, if appropriate. The Company knows that it can boost the listenership by spending on advertising.To date, the company has experienced all of its growth without having ever spent anything on advertising – rather it has relied exclusively on word of mouth promotion, and free directory listings on services like Shoutcast, iTunes, and Windows Media to build its current impressive audience base. It has some very good and innovative thoughts on adding members which are discussed later in this Annual Report. Additional opportunities for generating revenues include the Search/Play Feature.With a library of millions of songs, the Company is trying to leverage new ways to attract and monetize new listeners to its retail client list.The Search/Play feature is an actual paid search service bar imbedded into the player.This embedding is unique in the sense that if a listener wants to search (or “Bing” or “Google”) something they can do so from the player without having to open a browser.Radioio then has a revenue sharing arrangement for any paid search links that are clicked through amongst these searches. Also in development is the ability to initiate a pre-roll advertisement whenever a new stream is initiated on an ad-supported stream without regard to where it is initiated. With several million initiations occurring monthly, this ability, once completed, will create a tremendous revenue opportunity as pre-roll advertising can range between $15 and $20 per 1000 qualified listeners. io4business io4business is a customized background music and messaging system for businesses that can be ordered online or through our administrative partner TurnKey Media Solutions, and provides the ability and flexibility to place and/or sell in-store advertising to suppliers and vendors.io4business is especially suited for businesses with multiple locations, such as specialty retail and department stores, offices, restaurants, hotels, casinos, showrooms and salons. io4business harnesses the music programming expertise of Radioio and provides a custom music programming package created just for the client’s business – one that truly reflects and enhances the client’s brand. io4business offers the industry’s best combination of state-of-the-art equipment and technical know-how, ease of operation, and personal devotion to sharing the world’s best music, in order to create and produce truly one-of-a-kind listening experiences. The client can chose from any of our existing selections of unique and exclusive streaming music channels or work with our expert team to build a custom channel. io4business Advantage Unlike FM or satellite radio, or traditional background music services such as Muzak™, io4business utilizes a streaming internet media player to play selected music channel(s) in real time, so the client can always count on up-to-the minute, great sounding, static-free music. New songs can be added daily and messaging can be frequently updated or changed. This unique model offers three major advantages over the existing models: No inappropriate content, ever. The client will never have to worry about any inappropriate content, whether in music or messages. The io4business music programming package is specific, commercial-free, and always appropriate for the business, because it’s completely focused on the client’s brand and if a change is necessary it is made real-time and updated immediately. If management from a client wants a specific artist and all of their material removed from their custom stream due to as an example poor behavior in the public eye that they don’t want their brand associated with in any way it can be removed in minutes. All music licensing is included. The client will never have to worry about receiving fines for playing music unlawfully in their business. io4business takes care of all BMI, ASCAP, SESAC, and Sound Exchange fees for you. (3) It’s just easier! After the client plugs it in, they point and click the remote, and that’s it – a truly convenient business music solution.  io4business can customize on the fly and integrate any messaging within the broadcast, including in-store accounts. An example would be if McDonald’s wanted to advertise that the McRib is back and have the Coca-Cola™ distributor pay for a “have a refreshing Coke"with your McRib sandwich. 6 io4business as a business to business service is most similar in concept to companies like Muzak™, which provides clients with business and workplace background music.The primary difference in the io4business model vs. Muzak™ is in the method of the delivery for the end product. The Muzak™ delivery methodology is “store and forward” where a file for the music is arranged and delivered monthly by electronic or cd delivery to the device for playing as background music on site by the customer.io4business delivers its music through live streaming via the internet.Radioio created io4business background music as an alternative to this age-old more recognized delivery system because its management felt there was an opportunity to create a competitive delivery platform because of the entrenched product’s high cost of hardware, expensive license/royalties fees, and lack of customization, branding and interaction with the public market once installed.Muzak™, utilizing the store and forward system, charges significantly more for the player; to which they will upload a playlist and then charge as much as $69 per month for service.With a store and forward system in the event a customer wants to make a change to the existing playlist by way of the examples described above any program changes would have to wait until the next monthly playlist update to implement. io4business currently distributes 37 independent channels, or streams, of content and has an ever-ready spectrum of soundtracks consisting of a library of millions of songs from which it can draw upon to reshuffle as needed.Moreover, the Company can almost immediately produce a custom stream or soundtrack to include a change or announce a PSA, emergency message, advertisement or promotion.It can offer and develop customized branded or unbranded streams to create the sound and feel the customer wants associated with their brand.Despite all of these on-the-fly customizable operating features, by leveraging new technology, io4business is much less expensive than competitive systems to operate on a month-to-month basis, costing from $25 to $40 per month (depending on number of installations) plus an upfront cost for the “set-top” receiver of between $149 and $199 (which has been described as “snazzy and well-designed.”) Current customers total approximately 2325, including eighteen hundred Subway® sandwich shops, with the rest consisting of small groups of businesses and clients of the likes of Cold Stone Creamery®, Cheeburger Cheeburger®, Ben And Jerry’s®, Burgerville®, Mooyah Burgers®, 35 McDonalds® including 10 corporate stores as well as a few Wendy’s® outlets, Checkers®, JP Lick®, and TCBY® is very close to a initiating a system wide mandate for all new stores.Also of note are potential agreements with three large national resellers and ongoing positive negotiations with Best Buy for Business and a potential reseller agreement with them as well. Regarding Subway and its Franchisors and the potential of that opportunity, Subway has nearly 23,000 stores in the USA and io4business is the only approved preferred music provider system wide in the US and Canada. io4business currently offers 5 custom branded streams for Subway providing a selection of five music styles from which the various franchise stores may choose.So for those stores located in demographic areas skewing country, there is a country-western theme format; same for a light Rock, or light urban etc. With custom branded streams also comes custom ad insertion.Subway and all other clients have the ability to insert into the streams custom id’s and tags along with advertisements for their products and public service announcements.Even more impressive, as a result of the delivery platform, any messaging can be substituted on the fly quickly and efficiently.They can change a special or add a public service announcement and have it almost immediately implemented system wide.This is a background music system that really works for business. Radioio Live Radioio Live is the Company’s new wholly owned subsidiary that focuses on providing Radioio’s listeners with access to live and archived live content that is not duplicable and proprietary to Radioio.It is management’s belief that consumers want access to original content in addition to music and want to access that content all through one easy to use portal.It is our intention to build a large, original content distribution portal that will be exclusive to Radioio and its users through Radioio Live®.It is management’s belief that adding Radioio Live® to the Radioio channel lineup will increase both new and renewing subscriptions to Radioio which will in turn create improved revenues through these subscriptions and additional advertising opportunities as a direct result of the increased listenership.This demand is immediately evidenced with Radioio Live’s® first original content provider signing with The Bubba the Love Sponge Show® and the Bubba Radio Network by Radioio Live’s® significant new subscription volume.Total new monthly stream initiations are in excess of 1,000,000 for this exclusive content as a direct result of it being available exclusively on Radioio Live®.Thousands of new listeners are being introduced to Radioio and its service as a direct result of this new concept and its exclusive distribution through Radioio Live®.It is management’s opinion that expansion of this product offering will continue to create significant revenue opportunity and thus increase shareholder value for the company and its shareholders through the greatly increased traffic for this exclusive content. Mobile Strategy (Io2go): Part of the growth strategy of the company is taking advantage of the explosion of smartphones and mobile devices. According to Edison Research in 2010 more than one in four online radio listeners is “very interested” in listening to streaming internet radio on a device in their cars and 6% have already listened to internet radio in a car by listening to a stream from a smartphone that they had connected to a car stereo.Edison further reports that 44% of the current population ages twelve and over own a smartphone or portable MP3 player.A user currently has two options to access the Radioio content. They can either simply open a browser on their smartphone and go to the Radioio mobile site and initiate a stream or download thecurrent “io2go” application onto their smart phone, select the appropriate account type, then select and stream the desired content. Currently, the application covers a broad range of devices including the Blackberry, iPhone, or any Windows Mobile-based smart phone. Listening to this in your automobile is as easy as connecting to the mp3 port built into most cars today, and voila! Mobile internet radio! New applications for all mobile smartphone platforms are currently in development with significantly improved functionality. 7 It’s all about giving people the content they want to hear, when they want to hear it. Given the structural disadvantages of the legacy satellite/terrestrial radio business models, we believe the next several years will witness the continued decline of terrestrial radio. Further, SiriusXM appears to be retrenching after engaging in a multi-billion dollar shopping spree earlier this decade signing Howard Stern for 5 years at $500 million and paying Oprah $60 million for her broadcast presence. Products under Development There are two new ideas currently under development:RadioioYou and RadioioMe. Radioio You will be an interactive, highly adjustable but easy to use tool set for listeners that will have access to and utilize the millions of songs in the Company’s library and the fact that many individuals like to build their own playlists for general listening pleasure based on their mood and for special occasions or functions.Think of it as an MP3 player with a library of millions of songs.You don’t have to purchase and carry your library around with you.RadioioYou will allow you, the subscriber, to input some simple and easy to adjust preferences such as artists, mood, (happy, sad, lighter, darker etc.) speed (faster, slower) genre (rock, pop, jazz or combination) decade (60’s, 70’s, 80’s today or combination thereof) and will then select from the entire library a playlist made just for YOU for a day at the beach, a bike ride, or tobuild an evening’s musical catalogue of selections for a special event or party.Think of the uses: There could be special saved settings for Halloween partys, Christmas, graduation, birthday events, etc. Radioio Me will be a constructed tool set available through thesite that allows you to become the programmer and be a real disk jockey with your own internet radio station.Imagine sending your 250-closest friends a link to access your live stream with its playlist and tunes with fully integrated social media allowing them to comment on your entrainment prowess and music selections plus sharing the experience and access to your internet radio station with their friends and followers because when it comes to your station it’s all about “ME”! Competition Our competitors include terrestrial radio providers such as CBS and Clear Channel, satellite radio providers such as SiriusXM, online radio providers such as Pandora, iheartradio, Last.fm and Slacker Personal Radio, subscription online on-demand music providers such as RDIO and Rhapsody and potential U.S. market entrants like Spotify. Terrestrial radio providers offer their content for free, are well-established and accessible to listeners and offer content, such as news, comedy, sports, traffic, and weather, that we currently do not. In addition, many terrestrial radio stations have begun broadcasting digital signals, which provide high quality audio transmission. Satellite radio providers offer extensive and oftentimes exclusive news, comedy, sports and talk content, national signal coverage, and long established automobile integration. Select online providers offer more extensive content libraries and can be accessed internationally, while online on-demand services give listeners total control to choose their content. We also compete more broadly with providers of alternative forms of audio media and entertainment, which are purchased or available for free and playable on mobile devices, automobiles and in the home, such as iTunes audio files, MP3s, CDs, and other forms of pre-recorded audio, as well as content streams from other online services such as Hulu, VEVO and YouTube. We face increasing competition for listeners from a growing variety of businesses that deliver audio media content through mobile phones and other wireless devices, such as iTunes. We believe that companies with a combination of financial resources, technical expertise and digital media experience also pose a significant threat of developing competing internet radio and digital audio entertainment technologies in the future. In particular, if known incumbents in the digital media space such as Amazon, Apple, Facebook or Google choose to offer competing services, they may devote greater resources than we have available, have a more accelerated time frame for deployment and leverage their existing user base andproprietary technologies to provide products and services that our listeners and advertisers may view as superior. Our current and future competitors may have more well-established brand recognition, more established relationships with consumer product manufacturers, greater financial, technical, and other resources, more sophisticated technologies or more experience in the markets in which we compete. We face significant competition for advertising dollars from terrestrial and, to a lesser extent, satellite radio providers. As many of the advertisers we target have traditionally advertised on terrestrial radio and have less experience with internet radio providers, they may be reluctant to spend for advertising on traditional computers, mobile or other connected device platforms. In addition, terrestrial radio providers as well as other traditional media companies in television and print, such as broadcast television networks such as ABC, CBS, FOX and NBC, cable television channel providers, national newspapers such as the New York Times and the Wall Street Journal and some regional newspapers, enjoy a number of competitive advantages over us in attracting advertisers, including large established audiences, longer operating histories, greater brand recognition and a growing presence on the internet. 8 Government Regulation Traditional radio stations are heavily regulated by the U.S. Federal Communications Commission (“FCC”). These same regulations do not currently apply to internet radio for a variety of reasons including the non-use of regulated air waves and circumstances unique to the internet. While the Company does not anticipate stringent regulation by the FCC, there are no assurances that the FCC or an equivalent governmental agency will not install stringent regulations on internet radio. Environmental Matters The Company has not been impacted financially or operationally by environmental laws. Employees The Company relies upon a number of consultants, other advisors and outsourced relationships.None of the Company’s employees are represented by a labor union and the Company believes its relationship with its employees is good. Item 1A. Risk Factors. The reader should carefully consider each of the risks described below. If any of the following risks described below should occur, our business, financial condition or results of operations could be materially adversely affected and the trading price of our Common Stock could decline significantly. Trends, Risks and Uncertainties The Company has attempted to identify what it believes are the most significant risks to its business. However, the Company cannot predict whether, or to what extent, any of such risks may be realized nor can the Company guarantee that it has identified all possible risks that might arise. You should not consider the risks and assumptions identified in or referenced by this report to be a complete discussion of all potential risks and uncertainties affecting the Company. Investors should carefully consider all risk factors before making an investment decision with respect to any equity or debt instruments of the Company. The following cautionary discussion is provided of risks, uncertainties and possible inaccurate assumptions relevant to the Company’s business and products. These are among the factors that may cause the actual results of the Company to differ materially from expected results. Other factors besides those listed here could also adversely affect results. Internet radio is an emerging market, which makes it difficult to evaluate our current business and future prospects. Internet radio is an emerging market and our current business and future prospects are difficult to evaluate. The market for internet radio has undergone rapid and dramatic changes in its relatively short history and is subject to significant challenges. As a result, the future revenue and income potential of our business is uncertain. You should consider our business and prospects in light of the risks and difficulties we encounter in this new and rapidly evolving market, which risks and difficulties include, among others: · our relatively new, evolving and unproven business model; · our ability to retain our current listenership, build our listener base and increase listener hours; · our ability to effectively monetize listener hours, particularly with respect to listener hours on mobile devices; · our ability to attract new advertisers, retain existing advertisers and prove to advertisers that our advertising platform is effective enough to justify a pricing structure that is profitable for us; · our ability to maintain relationships with makers of mobile devices, consumer electronic products and automobiles; and · our operation under an evolving music industry licensing structure that may change or cease to exist, which in turn may result in a significant increase in our operating expenses. Failure to successfully address these risks and difficulties, and other challenges associated with operating in a new and emerging market, could significantly harm our business, financial condition, results of operations, liquidity and prospects. 9 The Company requires additional financing, the availability of which is uncertain, in order to continue in business. The Company may be forced by business and economic conditions to accept financing terms which will require the issuance of its securities at a discount, which could result in further dilution to our existing stockholders. There can be no assurance that additional financing will be available to the Company when needed or, if available, that it can be obtained on commercially reasonable terms. In addition, any additional equity financing may involve substantial dilution to our stockholders. If the Company fails to raise sufficient financing to meet its immediate cash needs, the Company will be forced to scale down or perhaps even cease business operations.This may result in the loss of some or all of your investment in the Company’s Common Stock. In addition, in seeking debt or equity private placement financing, the Company may be forced by business and economic conditions to accept terms which will require the issuance of the Company’s securities at a discount from the prevailing market price or face amount, which could result in further dilution to our existing stockholders. The Company has a history of operating losses and fluctuating operating results, which raise substantial doubt about its ability to continue as a going concern. Since inception through December 31, 2010, we have incurred aggregate losses of approximately $51 million. While the Company had a small amount of net income for the year ended December 31, 2004, the net income was primarily attributable to one-time items in other income. There is no assurance that the Company will operate profitably or will generate positive cash flow in the future. The Company is continuing to develop its subscriber base and advertising revenues and it is anticipated that it will continue to incur significant losses for the foreseeable future as it carries on this process.In addition, the Company’s operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the level of competition and general economic conditions. Investors could lose money on their investment because the Company is in the early stages of generating revenues.Unless the Company can generate significant revenues, it may not be able to operate its business and service its indebtedness and consequently investors could lose money on their investment.The Company’s ability to generate revenues and ultimately to become profitable will depend upon several factors, including: · whether the Company can attract and retain enough subscribers to Radioio; · whether the Company can adequately control the costs of obtaining and retaining subscribers and programming; · whether the Company can compete successfully; and · whether the Company can obtain and retain sufficient advertising revenues and other sources of income from its operations. Demand for our service may be insufficient for us to become profitable. Internet radio is a relatively new service and consequently it is not possible to estimate with certainty whether consumer demand for this service will be sufficient to profitably operate.Among other things, increased acceptance of Radioio’s offerings will be dependent upon enticing consumers to make the switch to internet radio, to provide consumers with the quality and variety of programming they desire, technological advances in the availability of bandwidth to maximize the quality of the listening experience to the ultimate consumer, and the Company’s marketing and pricing strategies and those used by its competitors.If demand for the service provided by Radioio does not continue and increase as expected, the Company may not be able to operate profitably. 10 Our failure to convince advertisers of the benefits of our service in the future could harm our business. From inception we have derived a large percentage of our revenue from the sale of advertising and expect to continue to derive a substantial majority of our revenue from the sale of advertising in the future. Our ability to attract and retain advertisers, and ultimately to generate advertising revenue, depends on a number of factors, including: · increasing the number of listener hours; · keeping pace with changes in technology and our competitors; · competing effectively for advertising dollars from other online marketing and media companies; · penetrating the market for local radio advertising; · continuing to develop and diversify our advertisement platform, which currently includes delivery of display, audio and video advertising products through multiple delivery channels, including traditional computers, mobile and other connected devices, including automobiles; and · coping with ad blocking technologies that have been developed and are likely to continue to be developed that can block the display of our ads. Our agreements with advertisers are generally short term or may be terminated at any time by the advertiser. Advertisers are spending only a small amount of their overall advertising budget on our service, may view advertising with us as experimental and unproven and may leave us for competing alternatives at any time. We may never succeed in capturing a greater share of our advertisers’ core advertising spending, particularly if we are unable to achieve the scale and market penetration necessary to demonstrate the effectiveness of our advertising platforms, or if our advertising model proves ineffective or not competitive when compared to alternatives. Failure to demonstrate the value of our service would result in reduced spending by, or loss of, existing or potential future advertisers, which would materially harm our revenue and business. The market for advertising on mobile devices, such as smartphones, is immature and if we are unable to increase revenue from advertising that targets our listeners who use mobile devices, our results of operations will be materially adversely affected. Our number of listener hours on mobile devices has surpassed listener hours on traditional computers and we expect that this trend will continue and is likely to accelerate. The market for advertising on mobile devices is immature and the percentage of the advertising market allocated to advertising on mobile devices is lower than online advertising. Our cost of content acquisition is calculated on the same basis whether a listening hour is consumed on a traditional computer or a mobile device. To date, we have not been able to generate revenue from advertising that targets our listeners who use mobile devices as effectively as we have for our traditional computer listeners. We have aggressive plans to increase the number of listeners who use the Pandora service on mobile devices, including our efforts to expand integration into automobiles, and we cannot assure you that we will be able to effectively monetize mobile listenership, or the time frame on which we may do so. We operate under statutory licensing structures for the reproduction and public performance of sound recordings that could change or cease to exist, which would adversely affect our business. We currently operate under statutory licensing regimes and structures that may change or cease to exist. Unlike traditional radio broadcasters, we must pay performance rights royalties for the digital audio transmission of sound recordings pursuant to the Digital Performance Right in Sound Recordings Act and Digital Millennium Copyright Act. Subject to our ongoing compliance with numerous statutory conditions and regulatory requirements for a non-interactive service, we are permitted to operate under a statutory license that allows the streaming in the U.S. of any sound recording lawfully released to the public. We are also permitted to make reproductions of sound recordings on computer servers pursuant to a separate statutory license designed to facilitate the making of transmissions. There is no guarantee that we will continue to be eligible to operate under these statutory licenses. For example, if a court were to determine that we operate an interactive streaming service or make reproductions of sound recordings outside the statutory license, we would have to negotiate license agreements with sound recording copyright owners individually, a time consuming and expensive undertaking that would jeopardize our ability to stream all music currently in our library and could result in royalty costs that are prohibitively expensive. In addition, if copyright owners object to the functionality or transmission methods of our service, we could lose our eligibility to operate under the statutory licenses. Our ability to avoid negotiating separate agreements with the many copyright owners of sound recordings depends on these two statutory licenses, and if we were to no longer qualify for operation under, or violate the provisions of the statutory licenses, we could be subject to significant liability for copyright infringement and may no longer be able to operate under our existing licensing regime, which would have an adverse effect on our business, financial condition and results of operations. The rates to be paid for the streaming of sound recordings pursuant to the statutory licenses can be established by either negotiation or through a rate proceeding conducted by the Copyright Royalty Board, or CRB, a tribunal established within the U.S. Library of Congress. In 2007, the CRB set royalty rates for the online streaming of sound recordings for 2006 through 2010 that were so high that the cost for streaming sound recordings alone would have been unsustainable under our current business model. In response to the lobbying efforts of internet webcasters, including ourselves, Congress passed the Webcaster Settlement Acts of 2008 and 2009, which permitted webcasters and SoundExchange, the sole entity designated by the CRB to collect and distribute the statutory royalties paid by internet webcasters such as us, to negotiate alternative rates to those established by the CRB for the years 2006 through 2015. In July 2009, certain webcasters reached an agreement with SoundExchange, establishing a more favorable royalty structure that we have elected to accept and that by its terms will apply through 2015. We do not know what rates will be available to us following that period and there is no guarantee that the royalty structure that emerged from the negotiations with SoundExchange pursuant to the Webcaster Settlement Acts will be available after 2015. The CRB, which still has rate-making authority over us upon expiration of our agreement with SoundExchange, has consistently established royalty rates that would, if paid by us, consume an unsustainable percentage of our revenue. If we are unable to reach a new agreement with SoundExchange for the period after 2015, it could have an adverse effect on our business, financial condition and results of operations. 11 Unavailability of, or fluctuations in, third-party measurements of our audience may adversely affect our ability to grow advertising revenue. Selling ads requires that we demonstrate to advertisers that our service has substantial reach, and we rely on third parties to quantify the reach of our service. These third-party ratings may not reflect our true listening audience and the third parties may change their methodologies, either of which could adversely impact our business. Third-party independent rating agencies have not yet developed rating systems that comprehensively and accurately measure the reach of our service. We expect that in the future these rating agencies will begin to publish increasingly reliable information about the reach of our service. However, until then, in order to demonstrate to potential advertisers the reach of our service, we must supplement third-party ratings data with our internal research, which is perceived as less reliable than third-party numbers. If our mobile audience becomes rated, it is not clear whether the measurement technology of the third-party rating agencies will initially integrate with ours or whether their methodology will accurately reflect the value of our service. If such third-party ratings are inaccurate or we receive low ratings, our ability to convince advertisers of the benefits of our service would be adversely affected. Our success depends upon the continued acceptance of online advertising as an alternative or supplement to offline advertising. The percentage of the advertising market allocated to online advertising lags the percentage of time spent by people consuming media online by a significant degree. Growth of our business will depend in large part on the reduction or elimination of this gap between online and offline advertising spending, which may not happen in a way or to the extent that we currently expect. Many advertisers still have limited experience with online advertising and may continue to devote significant portions of their advertising budgets to traditional, offline advertising media. Accordingly, we continue to compete for advertising dollars with traditional media, including broadcast radio. Although advertisers as a whole are spending an increasing amount of their overall advertising budget on online advertising, we face a number of challenges in growing our advertising revenue. We compete for advertising dollars with significantly larger and more established online marketing and media companies such as Facebook, Google, MSN and Yahoo!. We believe that the continued growth and acceptance of our online advertising products will depend on the perceived effectiveness and the acceptance of online advertising models generally, which is outside of our control, and any lack of growth in the market for online advertising could have an adverse effect on our business, financial condition and results of operations. If our efforts to attract prospective listeners and to retain existing listeners are not successful, our growth prospects and revenue will be adversely affected. Our ability to grow our business and generate advertising revenue depends on retaining and expanding our listener base and increasing listener hours. We must convince prospective listeners of the benefits of our service and existing listeners of the continuing value of our service. The more listener hours we stream, the more ad inventory we have to sell. Further, growth in our listener base increases the size of demographic pools targeted by advertisers, which improves our ability to deliver advertising in a manner that maximizes our advertising customers’ return on investment and, ultimately, to demonstrate the effectiveness of our advertising solutions and justify a pricing structure that is profitable for us. If we fail to grow our listener base and listener hours particularly in key demographics such as young adults, we will be unable to grow advertising revenue, and our business will be materially and adversely affected. Our ability to increase the number of our listeners and listener hours will depend on effectively addressing a number of challenges and we may fail to do so. Some of these challenges include: · providing listeners with a consistent high quality, user-friendly and personalized experience; · continuing to build our catalog of music content that our listeners enjoy; · continuing to innovate and keep pace with changes in technology and our competitors; and · maintaining and building our relationships with makers of consumer products such as mobile devices, other consumer electronic products and automobiles to make our service available through their products. In addition, we have historically relied heavily on the success of viral marketing to expand consumer awareness of our service. If we are unable to maintain or increase the efficacy of our viral marketing strategy, or if we otherwise decide to expand the reach of our marketing through use of more costly marketing campaigns, we will experience an increase in marketing expenses, which could have an adverse effect on our results of operations. We cannot assure you that we will be successful in maintaining or expanding our listener base and failure to do so would materially reduce our revenue and adversely affect our business, operating results and financial condition. 12 Further, although we use our number of registered users as one indicator of the growth of our business, the number of registered users exceeds the number of unique individuals who actively use our service for a number of reasons. We define registered users as the total number of accounts that have been created for our service. A person must provide an email address and a user name, but no personally unique information. As such, a person may have multiple accounts. In addition, many registered users may not use our service actively. If the number of actual listeners does not meet our expectations, or we are otherwise unable to increase the listener hours of our existing listeners, then our business may not grow as quickly as we expect, which may harm our business, operating results and financial condition. We compete with other content providers for listener hours. We compete for the time and attention of our listeners with other content providers on the basis of a number of factors, including quality of experience, relevance, acceptance and diversity of content, ease of use, price, accessibility, perception of ad load and brand awareness and reputation. Our competitors include terrestrial radio providers such as CBS and Clear Channel, satellite radio providers such as Sirius/XM, online radio providers such as Pandora, iheartradio, Last.fm and Slacker Personal Radio, subscription online on-demand music providers such as RDIO and Rhapsody and potential U.S. market entrants like Spotify. Terrestrial radio providers offer their content for free, are well-established and areaccessible to listeners and offer content, such as news, comedy, sports, traffic, weather and talk, that we currently do not. In addition, many terrestrial radio stations have begun broadcasting digital signals, which provide high quality audio transmission. Satellite radio providers offer extensive and oftentimes exclusive news, comedy, sports and talk content, national signal coverage, and long established automobile integration. Select online providers offer more extensive content libraries and can be accessed internationally, while online on-demand services give listeners total control to choose their content. We also compete more broadly with providers of alternative forms of audio media and entertainment, which are purchased or available for free and playable on mobile devices, automobiles and in the home, such as iTunes audio files, MP3s, CDs, and other forms of pre-recorded audio, as well as content streams from other online services such as Hulu, VEVO and YouTube. We face increasing competition for listeners from a growing variety of businesses that deliver audio media content through mobile phones and other wireless devices, such as iTunes. We believe that companies with a combination of financial resources, technical expertise and digital media experience also pose a significant threat of developing competing internet radio and digital audio entertainment technologies in the future. In particular, if known incumbents in the digital media space such as Amazon, Apple, Facebook or Google choose to offer competing services, they may devote greater resources than we have available, have a more accelerated time frame for deployment and leverage their existing user base andproprietary technologies to provide products and services that our listeners and advertisers may view as superior. Our current and future competitors may have more well-established brand recognition, more established relationships with consumer product manufacturers, greater financial, technical, and other resources, more sophisticated technologies or more experience in the markets in which we compete. We also compete for listeners on the basis of our presence and visibility as compared with other businesses and software that deliver audio and other content through the internet, mobile devices and consumer products. We face significant competition for listeners from companies promoting their own digital music and content online or through application stores, including several large, well-funded and seasoned participants in the digital media market. Search engines, such as Google, and mobile device application stores, such as the iTunes Store, rank responses to search queries based on the popularity of a website or mobile application, as well as other factors that are outside of our control. Additionally, mobile device application stores often offer users the ability to browse applications by various criteria, such as the number of downloads in a given time period, the length of time since a mobile app was released or updated, or the category in which the application is placed. The websites and mobile applications of our competitors may rank higher than our website and ourapp’s, and our app’s may be difficult to locate in mobile device application stores, which could draw potential listeners away from our service and toward those of our competitors. In addition, our competitors’ products may be pre-loaded into consumer electronics products or automobiles, creating an initial visibility advantage. If we are unable to compete successfully for listeners against other digital media providers by maintaining and increasing our presence and visibility online, in application stores and in consumer electronics products and automobiles, our listener hours may fail to increase as expected or decline and our advertising sales will suffer. To compete effectively, we must continue to invest significant resources in the development of our service to enhance the user experience of our listeners. There can be no assurance that we will be able to compete successfully for listeners in the future against existing or new competitors, or that competition will not have an adverse effect on our business, financial condition or results of operations. 13 We compete for advertising spending with other content providers. We compete for a share of advertisers’ overall marketing budgets with other content providers on a variety of factors including perceived return on investment, effectiveness and relevance of our advertising products, pricing structure and ability to deliver large volumes or precise types of ads to targeted demographics. We face significant competition for advertising dollars from terrestrial and, to a lesser extent, satellite radio providers. As many of the advertisers we target have traditionally advertised on terrestrial radio and have less experience with internet radio providers, they may be reluctant to spend for advertising on traditional computers, mobile or other connected device platforms. In addition, terrestrial radio providers as well as other traditional media companies in television and print, such as broadcast television networks such as ABC, CBS, FOX and NBC, cable television channel providers, national newspapers such as the New York Times and the Wall Street Journal and some regional newspapers, enjoy a number of competitive advantages over us in attracting advertisers, including large established audiences, longer operating histories, greater brand recognition and a growing presence on the internet. Although advertisers are allocating an increasing amount of their overall marketing budgets to web and mobile-based ads, such spending lags behind growth in internet usage, and the market for online and mobile advertising is intensely competitive. As a result, we also compete for advertisers with a range of internet companies, including major internet portals, search engine companies and social media sites. Large internet companies with greater brand recognition, such as Facebook, Google, MSN and Yahoo! have significant numbers of direct sales personnel and substantial proprietary advertising inventory and web traffic that provide a significant competitive advantage and have a significant impact on pricing for internet advertising and web traffic. The trend toward consolidation among online marketing and media companies may also affect pricing and availability of advertising inventory. In order to compete successfully for advertisers against new and existing competitors, we must continue to invest resources in developing and diversifying our advertisement platform, harnessing listener data and ultimately proving the effectiveness and relevance of our advertising products. Pressure from competitors seeking to acquire a greater share of our advertisers’ overall marketing budget could adversely affect our pricing and margins, lower our revenue, increase our research and development and marketing expenses and prevent us from achieving or maintaining profitability. If we are unable to compete successfully against our current or future competitors, our business, financial condition or results of operations will be adversely affected. Interruptions or delays in service arising from our own systems or from our third-party vendors could impair the delivery of our service and harm our business. We rely on systems housed in our own facilities and upon third-party vendors, including bandwidth providers and data center facilities located in California and Virginia, to enable listeners to receive our content in a dependable, timely, and efficient manner. We have experienced and expect to continue to experience periodic service interruptions and delays involving our own systems and those of our third-party vendors. We do not currently maintain a live fail-over capability that would allow us to switch our streaming operations from one facility to another in the event of a service outage. Both our own facilities and those of our third-party vendors are vulnerable to damage or interruption from earthquakes, floods, fires, power loss, telecommunications failures and similar events. They also are subject to break-ins, sabotage, intentional acts of vandalism, the failure of physical, administrative, and technical security measures, terrorist acts, natural disasters, human error, the financial insolvency of our third-party vendors and other unanticipated problems or events. The occurrence of any of these events could result in interruptions in our service and to unauthorized access to, or alteration of, the content and data contained on our systems and that these third-party vendors store and deliver on our behalf. We exercise no control over our third-party vendors, which makes us vulnerable to any errors, interruptions, or delays in their operations. Any disruption in the services provided by these vendors could have significant adverse impacts on our business reputation, customer relations and operating results. Upon expiration or termination of any of our agreements with third-party vendors, we may not be able to replace the services provided to us in a timely manner or on terms and conditions, including service levels and cost, that are favorable to us, and a transition from one vendor to another vendor could subject us to operational delays and inefficiencies until the transition is complete. Our operating results may fluctuate, which makes our results difficult to predict and could cause our results to fall short of expectations. Our revenue and operating results could vary significantly from quarter to quarter and year to year because of a variety of factors, many of which are outside our control. As a result, comparing our operating results on a period to period basis may not be meaningful. In addition to other risk factors discussed in this “Risk Factors” section, factors that may contribute to the variability of our quarterly and annual results include: · our ability to retain our current listenership, build our listener base and increase listener hours; · our ability to more effectively monetize mobile listener hours, particularly as the number of listener hours on mobile devices grow; · our ability to attract and retain existing advertisers and prove that our advertising products are effective enough to justify a pricing structure that is profitable for us; · our ability to effectively manage our growth; · our ability to continue to operate under the statutory licenses set forth in the Copyright Act; · our ability to enjoy the benefit of rates negotiated below those established by the CRB in 2007; · the effects of increased competition in our business; · our ability to keep pace with changes in technology and our competitors; · interruptions in service, whether or not we are responsible for such interruptions, and any related impact on our reputation; · costs associated with defending any litigation, including intellectual property infringement litigation; · our ability to pursue, and the timing of, entry into new geographic or content markets and, if pursued, our management of this expansion; · the impact of general economic conditions on our revenue and expenses; and · changes in government regulation affecting our business. 14 Seasonal variations in listener and advertising behavior may also cause fluctuations in our financial results. We expect to experience some effects of seasonal trends in listener behavior due to increased internet usage and sales of music-streaming devices during certain vacation and holiday periods. For example, we expect to experience increased usage during the fourth quarter of each calendar year due to the holiday season, and in the first quarter of each calendar year due to increased use of music-streaming devices received as gifts during the holiday season. We may also experience higher advertising sales during the fourth quarter of each calendar year due to greater advertiser demand during the holiday season. In addition, expenditures by advertisers tend to be cyclical and discretionary in nature, reflecting overall economic conditions, the economic prospects of specific advertisers or industries, budgeting constraints and buying patterns and a variety of other factors, many of which are outside our control. While we believe these seasonal trends have affected and will continue to affect our quarterly results, our trajectory of rapid growth may have overshadowed these effects to date. We believe that our business may become more seasonal in the future and that such seasonal variations in listener behavior may result in fluctuations in our financial results. Federal, state and industry regulations as well as self-regulation related to privacy and data security concerns pose the threat of lawsuits and other liability, require us to expend significant resources, and may hinder our ability and our advertisers’ ability to deliver relevant advertising. We collect and utilize demographic and other information, including personally identifiable information, from and about our listeners as they interact with our service. For example, to register for a Radioio account, our listeners must provide the following information: age, gender, zip code and e-mail address. Listeners must also provide their credit card or debit card numbers and other billing information in connection with additional service offerings. We also may collect information from our listeners when they enter information on their profile page, post comments on other listeners’ pages, use other community or social networking features that are part of our service, participate in polls or contests or sign up to receive e-mail newsletters. Further, we and third parties use tracking technologies, including “cookies” and related technologies, to help us manage and track our listeners’ interactions with our service and deliver relevant advertising. Various federal and state laws and regulations govern the collection, use, retention, sharing and security of the data we receive from and about our listeners. Privacy groups and government bodies have increasingly scrutinized the ways in which companies link personal identities and data associated with particular users or devices with data collected through the internet, and we expect such scrutiny to continue to increase. Alleged violations of laws and regulations relating to privacy and data security, and any relevant claims, may expose us to potential liability and may require us to expend significant resources in responding to and defending such allegations and claims. Any claims or allegations that we have violated laws and regulations relating to privacy and data security could result in negative publicity and a loss of confidence in us by our listeners and our advertisers, and may subject us to fines by credit card companies and loss of our ability to accept credit and debit card payments, all of which could have an adverse effect on our business, operating results and financial condition. Existing privacy-related laws and regulations are evolving and subject to potentially differing interpretations, and various federal and state legislative and regulatory bodies may expand current or enact new laws regarding privacy and data security-related matters. We may find it necessary or desirable to join self-regulatory bodies or other privacy-related organizations that require compliance with their rules pertaining to privacy and data security. We also may be bound by contractual obligations that limit our ability to collect, use, disclose, and leverage listener data and to derive economic value from it. New laws, amendments to or re-interpretations of existing laws, rules of self-regulatory bodies, industry standards and contractual obligations, as well as changes in our listeners’ expectations and demands regarding privacy and data security, may limit our ability to collect, use, and disclose, and to leverage and derive economic value from listener data. We may also be required to expend significant resources to adapt to these changes and to develop new ways to deliver relevant advertising or otherwise provide value to our advertisers. In particular, government regulators have proposed “do not track” mechanisms, and requirements that users affirmatively “opt-in” to certain types of data collection that, if enacted into law or adopted by self-regulatory bodies or as part of industry standards, could significantly hinder our ability to collect and use data relating to listeners. Restrictions on our ability to collect, access and harness listener data, or to use or disclose listener data or any profiles that we develop using such data, would in turn limit our ability to stream personalized music content to our listeners and offer targeted advertising opportunities to our advertising customers, each of which are critical to the success of our business. We have incurred, and will continue to incur, expenses to comply with privacy and security standards and protocols imposed by law, regulation, self-regulatory bodies, industry standards and contractual obligations. Increased regulation of data utilization and distribution practices, including self-regulation and industry standards, could require us to modify our operations and incur significant expenses, which could have an adverse effect on our business, financial condition and results of operations. Our success depends on our listeners’ continued high-speed access to the internet and wireless devices and the continued reliability of the related infrastructure. Because our service is designed primarily to work over the internet, our revenue growth depends on our listeners’ low cost, high-speed access to the internet, as well as the continued maintenance and development of the internet infrastructure, including the wireless internet infrastructure. The future delivery of our service will depend on third-party internet service providers and wireless telecommunication companies expanding high-speed internet access and wireless networks, maintaining reliable networks with the necessary speed, data capacity and security, and developing complementary products and services for providing reliable and timely wired and wireless internet access and services. The success of our business depends directly on the continued accessibility, maintenance and improvement of the internet and, in particular, access to the internet through wireless infrastructure, to permit high-quality streaming of music content and provide a convenient and reliable platform for customer interaction. All of these factors are outside of our control. 15 To the extent that the internet and the wireless internet infrastructure continue to experience an increasing number of listeners, frequency of use and expanding bandwidth requirements, the internet and wireless networks may become congested and unable to support the demands placed on them, and their performance and reliability may decline. In addition, the wireless communications companies that provide our listeners with access to the internet through wireless networks may raise their rates or impose data usage limits, which could cause our listeners to decrease their usage of our service or our listenership to decline. Any future internet or wireless network outages, interruptions, bandwidth constraints, rate increases or data usage limits could adversely affect our ability to provide service to our listeners and advertising customers. Government regulation of the internet is evolving, and unfavorable developments could have an adverse affect on our operating results. We are subject to general business regulations and laws, as well as regulations and laws specific to the internet. Such laws and regulations cover taxation, user privacy, data collection and protection, copyrights, electronic contracts, sales procedures, automatic subscription renewals, credit card processing procedures, consumer protections, broadband internet access and content restrictions. We cannot guarantee that we have been or will be fully compliant in every jurisdiction, as it is not entirely clear how existing laws and regulations governing issues such as privacy, taxation and consumer protection apply to the internet. Moreover, as internet commerce continues to evolve, increasing regulation by federal, state and foreign agencies becomes more likely. The adoption of any laws or regulations that adversely affect the popularity or growth in use of the internet, including laws limiting internet neutrality, could decrease listener demand for our service offerings and increase our cost of doing business. Future regulations, or changes in laws and regulations or their existing interpretations or applications, could also hinder our operational flexibility, raise compliance costs and result in additional historical or future liabilities for us, resulting in adverse impacts on our business and our operating results. We could be adversely affected by regulatory restrictions on the use of mobile and other electronic devices in motor vehicles, and legal claims are possible from use of such devices while driving. Regulatory and consumer agencies have increasingly focused on distraction to drivers that may be associated with use of mobile and other devices in motor vehicles. In 2010, the U.S. Department of Transportation identified driver distraction as a top priority, and we anticipate new regulatory activity in this area. Regulatory restrictions on how drivers and passengers in automobiles may engage with devices on which our service is broadcast could adversely affect the results of our operations. In addition, concerns over driver distraction due to use of mobile and other electronic devices to access our service in motor vehicles could result in litigation and negative publicity. Possible inability to gain market acceptance of Radioio may adversely affect the Company’s advertising revenue and operating results. The Company’s ability to generate advertising revenues will depend upon the Company’s ability to gain listener acceptance of Internet radio and also the programming offered by Radioio.Advertisers may be less likely to advertise on this medium until market acceptance is established. The Company is relying upon certain intellectual property rights to achieve its operational goals. If intellectual property that the Company believes it owns is not adequately protected, others will be permitted to duplicate the technology used by the Company.In addition, other parties may challenge the Company’s ownership of its intellectual property rights.The loss of necessary technologies could require the Company to obtain other technologies or license technologies that the Company believes it owns. Rapidly changing technologies and industry changes could make Radioio obsolete. Internet radio is a relatively new development and an area that has experience dramatic technological change over the recent past.Future development of Internet radio technologies, or of technologies involving competing services, could make Radioio obsolete. The market price of the Company’s stock could be subject to substantial price and volume fluctuations. The Company’s stock is thinly traded and does not have a significant market.Unusually high demand to either buy or sell the Company’s stock could cause substantial fluctuations in its price.In addition, the issuance of additional stock to raise funds or convert debt could result in a significant dilution of the current shareholders and adversely affect the value of their investment. Limitation of Liability and Indemnification of Officers and Directors The officers and directors of the Company are required to exercise good faith and high integrity in our management affairs. The Company’s Articles of Incorporation and By Laws provide, however, that the officers and directors of the Company shall have no liability to theshareholders of the Company for losses sustained or liabilities incurred which arise from any transaction in their respective managerial capacities unless they violated their duty of loyalty, did not act in good faith, engaged in intentional misconduct or knowingly violated the law, approved an improper dividend or stock repurchase, or derived an improper benefit from the transaction. The Company’s Articles and By-Laws also provide for the indemnification by the Company of the officers and directors against any losses or liabilities they may incur as a result ofthe manner in which they operate the Company’s business or conduct its internal affairs, provided that in connection with these activities they act in good faith and in a manner they reasonably believe to be in, or not opposed to, the best interests of the Company, and their conduct does not constitute gross negligence, misconduct or breach of fiduciary obligations. 16 Continued Control by Current Officers and Directors The present officers and directors control approximately 62% of the outstanding shares of Common Stock, and are in a position to elect all of our Directors and otherwise control the Company, including, without limitation, authorizing the sale of equity or debt securities of the Company, the appointment of officers, and the determination of officer’s salaries. Shareholders have no cumulative voting rights. Limited Market Due To Penny Stock The Company’s stock differs from many stocks, in that it is a “penny stock.” The Securities and Exchange Commission has adopted a number of rules to regulate penny stocks. These rules include, but are not limited to, Rules 3a5l-l, 15g-1, 15g-2, 15g-3, 15g-4, 15g-5, 15g-6 and 15g-7 under the Securities and Exchange Act of 1934, as amended. Because our securities probably constitute penny stock within the meaning of the rules, the rules would apply to us and our securities. The rules may further affect the ability of owners of our stock to sell their securities in any market that may develop for them. There may be a limited market for penny stocks, due to the regulatory burdens on broker-dealers. The market among dealers may not be active. Investors in penny stock often are unable to sell stock back to the dealer that sold them the stock. The mark-ups or commissions charged by the broker-dealers may be greater than any profit a seller may make. Because of large dealer spreads, investors may be unable to sell the stock immediately back to the dealer at the same price the dealer sold the stock to the investor. In some cases, the stock may fall quickly in value. Investors may be unable to reap any profit from any sale of the stock, if they can sell it at all. Stockholders should be aware that, according to the Securities and Exchange Commission Release No. 34- 29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. These patterns include: - Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; - Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; - “Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; - Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and – The wholesale dumping of the same securities by promoters and broker- dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Furthermore, the penny stock designation may adversely affect the development of any public market for the Company’s shares of Common Stock or, if such a market develops, its continuation. Broker-dealers are required to personally determine whether an investment in penny stock is suitable for customers. Penny stocks are securities (i) with a price of less than five dollars per share; (ii) that are not traded on a “recognized” national exchange; (iii) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ-listed stocks must still meet requirement (i) above); or (iv) of an issuer with net tangible assets less than $2,000,000 (if the issuer has been in continuous operation for at least three years) or $5,000,000 (if in continuous operation for less than three years), or with average annual revenues of less than $6,000,000 for the last three years. Section 15(g) of the Exchange Act and Rule 15g-2 of the Commission require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s Common Stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stock.” Rule 15g-9 of the Commission requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for the Company’s stockholders to resell their shares to third parties or to otherwise dispose of them. Item 1B. Unresolved Staff Comments. Not Applicable. Item 2. Properties. The Company leases [2500] square feet of office space at 5025 West Lemon Street, Tampa, Florida and space and resources from DigiQuest Technologies, Inc. in 5050 West Lemon Street, Tampa Florida.Both buildings and the Majority interest in DigiQuest Technologies, Inc.are owned by Thomas Bean, a significant shareholder and CEO of the Company. Our current space is suitable for our current operations. Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse affect on our business, financial condition or operating results. Item 4. (Removed and Reserved). 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market for Common Equity and Related Stockholder Matters The Company’s Common Stock trades on the “Pink Sheets Electronic OTC Markets” under the Symbol “IWDM” The following table sets forth the range of high and low sales prices on the National Market for the Common Stock during the two previous years. Such quotations represent inter-dealer prices without retail markup, markdown or commission and may not necessarily represent actual transactions. High Low Year ended December 31, 2009 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Year ended December 31, 2010 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter On December 31, 2010, the closing bid quote for the Common Shares was $.11 per share, and there were 196 holders of record of Common Shares. Continental Stock Transfer & Trust Company, 17 Battery Place, New York, NY 10004 is the transfer agent for the Company’s common shares. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our Common Stock. Therefore, stockholders may have difficulty selling our securities. 18 Dividends The Company has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Company's business. Securities Authorized for Issuance under Equity Compensation Plans The Company does not have any equity compensation plans or any individual compensation arrangements with respect to its Common Stock or Preferred Stock. The issuance of any of our common or preferred stock is within the discretion of our Board of Directors, which has the power to issue any or all of our authorized but unissued shares without stockholder approval. Recent Sales of Unregistered Securities Neither the Registrant nor any person acting on its behalf offered or sold the securities of the Company by means of any form of general solicitation or general advertising. No services were performed by any purchaser as consideration for the shares issued. Issuer Purchases of Equity Securities None. Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis provides information which management believes is relevant for an assessment and understanding of the results of operations and financial condition.Expectations of future financial condition and results of operations are based upon current business plans and may change.The discussion should be read in conjunction with the audited consolidated financial statements and notes thereto. Critical Estimates and Judgments The preparation of the Company’s financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates its estimates and judgments, including those related to receivables and accrued expenses. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable based on the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of the Company’s financial statements include estimates as to the appropriate carrying value of the Company’s intangible assets, the amount of stock compensation, and the amount of accrued liabilities that are not readily attainable from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the consolidated financial statements. The discussion in this report contains forward-looking statements that involve risks and uncertainties. The Company’s future actual results may differ materially from the results discussed herein, including those in the forward-looking statements. 19 Results of Operations The following table presents the percentage of period-over-period dollar change for the line selected items in the Company’s Consolidated Statements of Operations for the years ended December 31, 2010 and 2009. These comparisons of financial results are not necessarily indicative of future results. Years ended December 31 2010 2009 % Change Sales $ 841,120 $ 855,620 (1.7 )% Cost of goods sold 430,824 427,981 0.7 % Gross profit 410,296 427,639 (4.1 )% Operating expenses: Selling and general and administrative 1,194,150 1,449,380 (17.6 )% Depreciation and amortization 109,830 200,177 (45.1 )% Total expenses 1,303,980 1,649,557 (20.9 )% Net operating income (893,684 ) (1,221,918 ) (26.9 )% Interest expense (27,147 ) (40,672 ) (33.3 )% Net income (loss) before income taxes (920,831 ) (1,262,590 ) (27.1 )% Revenue Revenue for the Radioio subsidiary consists primarily of subscription and advertising fee revenue.The io4business subsidiary revenue is derived from subscriptions, along with the sale of internet player equipment devices in 2009.Revenue decreased by $14,500, or 1.7%, in fiscal year 2010 to $841,120 compared to $855,620 for fiscal year 2009.io4business equipment sales dropped 100% from 2009, or $294,973 due to the outsourcing of equipment sales to a third party provider with no direct equipment sales by io4business.io4business continued to sell new clients which resulted in the continued growth ofsubscribers and increased subscription service revenue by $270,685 or 80.1%.Radioio subscription revenue was down 9.6% in 2010 compared to 2009, and advertising revenue was down 41.7%.There were no changes to the operating programs of Radioio and the decrease in revenue is attributed to the economic conditions of consumers, and the fact that an internet radio subscription is a discretionary item. Cost of Sales Cost of sales for all years includes credit card fees incurred in connection with the use of credit cards by customers for payment of their subscriptions.In 2009 and 2010 cost of sales also includes the io4business cost of equipment and direct fees to a third party to administer the subscription program.The Company incurred $430,824 and $427,981 in cost of sales attributable to the services performed throughioWorldMedia and its Subsidiaries for 2010 and 2009, respectively.Cost of sales for 2010 increased by $2,843 or 0.7% as compared to fiscal year 2009. Gross Profit Gross profit was $410,296 and $427,639 for the years ended December 31, 2010 and 2009 respectively, a decrease of $17,343 or 4.1%.This decrease resulted from the $14,500 decrease in revenue and the $2,843 increase in cost of sales as discussed above . 20 Selling and general and administrative The Company had consistent activities as a provider of Internet radio content during 2005 through 2010, which resulted in selling and general and administrative expenses attributable to this operation.The Company is in the process of developing and expanding the Internet radio operation.This process requires the addition of listeners and increasing the variety of content, and the primary costs to deliver the content is the music programmers, internet hosting, and related expenses.This process also requires securing other sources of revenue such as advertisers, for which the Company predominantly utilizes the services of third parties in exchange for a commission. For the years ended December 31, 2010 and 2009, the Company incurred selling and general and administrative expenses of $1,194,150 and $1,449,380, respectively a decrease of $255,230 or 17.6%. .This decrease resulted from cost reduction activities implemented by the Company in 2010 to reduce its operational costs.The Company incurred $342,118 of internet hosting and related expenses in 2010 compared to $495,508 in 2009, a reduction of $153,390 or 31.0%, as the Company negotiated more favorable hosting rates.Professional fees, which include legal, accounting, consulting and music programmer expenses, were $763,916 in 2010 compared to $837,226 in 2009, a decrease of $73,310 or 8.8%, primarily the result of more efficient utilization of technology to reduce the cost of music programming, partially offset by an increase in professional fees related to regulatory compliance and raising capital.Royalties incurred in 2010 were $41,758, a $26,687 decrease, or 39.0% from the $68,445 reported for 2009. Royalty expense, which is based on expenses incurred by the Company, decreased as the result of an expense reduction program implemented by The Company during the year ended December 31, 2010. Depreciation and amortization The Company incurred amortization costs during the first six years of operations for the expensing of the Intellectual Property Intangible Asset.The Company also incurs depreciation expense from long lived assets purchased. For the years ended December 31, 2010 and 2009, the Company incurred $109,830 for depreciation and amortization expense, a $90,347, or 45.1% decrease from the $200,177 reported for the year ended December 31, 2009.This decrease is primarily the result of recording less depreciation expense during the year ended December 31, 2010, due to the fact that certain computer equipment acquired during the expansion phase was fully depreciated during the early part of 2010. Interest expense In 2007, the Company purchased computer equipment, on a capital lease basis, to support its business expansion, which resulted in the Company recording interest expense incurred in connection with the capital lease.The Company also incurred interest expense in connection with convertible debt issued to two related party shareholders.In 2011, the debt was forgiven and converted to equity in accordance with terms of the debt instruments. Interest expense decreased $13,525, or 33.3%, to $27,147 for the year ended December 31, 2010 from $40,672 reported for the year ended December 31, 2009.This decrease is primarily the result of full repayment during the early part of 2010 of the capital lease used to finance the purchase of computer equipment in 2007, partially offset by interest expense incurred in connection with convertible debt instruments. Income tax provision The Company has an income tax net operating loss carry forward (“NOL”) of approximately $46 million, which expires between 2011 and 2024. Section 382 of the Internal Revenue Code (“the Code”) provides limitations on a taxpayer’s ability to offset future taxable income after experiencing an ownership change as defined in the Code and Income Tax Regulations.It appears that the Company may have experienced an ownership change in connection with the Contribution Agreement entered into during 2005.Accordingly, it is likely that the Company is limited in its ability to use a substantial portion of its NOL carry forward to offset future taxable income.The exact amount of this limitation has not yet been determined.Due to the uncertainty of ultimately realizing a benefit from this NOL, a valuation allowance equal to 100% of this tax benefit has been recorded. Net income (loss) The Company anticipates incurring losses through the rest of 2011 as it builds out its operations.As a result of ramping up its operations as an Internet radio provider, the Company realized a net loss of $920,831 and $1,262,590 for the years ended December 31, 2010 and 2009, respectively.See previous comments for explanation of the fluctuation in Net loss. Liquidity and capital resources We have generated operating losses and negative cash flow from operations since inception in November, 2005. We incurred net losses of $920,831 and $1,262,590 for the years ended December 31, 2010 and 2009, and we may continue to experience net operating losses. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate raising additional capital within the next twelve months from investors for working capital and business expansion needs.We can provide no assurance that additional investor funds will be available on terms acceptable to us. If we are unable to obtain additional financing to meet our working capital requirements, we may have to curtail our business operations.Also, refer to the Going Concern paragraph in the Report of Independent Registered Public Accounting Firm for further explanation. 21 At December 31, 2010, we had negative working capital of $6,770,306, as compared to $848,315 at December 31, 2009. The decrease in working capital is due to the reclassification of related party debt in 2010 from long term classification to a current liability classification.The working capital decrease is primarily the result of converting related party debt to equity in April, 2011 as discussed further in Note 14 of the Consolidated Financial Statements relating to Subsequent Events. During the twelve months ended December 31, 2010 we experienced negative cash flow from operations of $635,804, as compared to$792,990 in 2009.The decrease in cash flows used for operating activities in 2010 is primarily attributable to the reduction in net loss ($341,759), an increase in accounts payable ($167,730), a decrease in accounts receivable ($6,269), an increase in expenses settled by issuance of common stock ($20,000), offset by the $90,347 decrease in depreciation expenses, an increase in accrued revenue ($17,899), and an increase in prepaid expenses ($903). The Company did not purchase or sell any capital assets during the years ended December 31, 2010 and 2009, which results in $-0- for net cash provided by or used for investing activities during these two calendar years Net cash provided by financing activities in 2010 was $632,776, compared to $803,805 in 2009, primarily the result of the $240,000 reduction in proceeds received from long-term borrowing. The following table presents the percentage of period-over-period dollar change for the line selected items in the Company’s Consolidated Statements of Operations for the years ended December 31, 2009 and 2008. These comparisons of financial results are not necessarily indicative of future results. Years ended December 31 2009 2008 % Change Sales $ 855,620 $ 226,661 277.5 % Cost of goods sold 427,981 18,992 2,153.5 % Gross profit 427,639 207,669 105.9 % Operating expenses: Selling and general and administrative 1,449,380 2,946,824 (50.8 )% Depreciation and amortization 200,177 326,665 (38.7 )% Total expenses 1,649,557 3,273,489 (49.6 )% Net operating income (1,221,918 ) (3,065,820 ) (60.1 )% Interest expense (40,672 ) (42,186 ) (3.6 )% Net income (loss) before income taxes $ (1,262,590 ) $ (3,108,006 ) (59.4 )% Revenue Revenue for the Radioio subsidiary consists primarily of subscription and advertising fee revenue.The io4business subsidiary revenue is derived from subscriptions, along with the sale of internet player equipment devices in 2009.Revenue increased $628,959 in 2009 from 2008, an increase of 277.5%.In 2009 io4business had its first full year of operations.io4business generated $294,973 in equipment sales revenue and $337,769 in subscription service revenues, compared to less than $10,000 in total combined revenue for 2008.io4business was launched late in the fourth quarter, 2008.Radioio’s revenue remained steady with 2008, with advertising revenue increasing 6.7% and subscription revenue increasing 0.3% compared to 2008. 22 Cost of Sales Cost of sales for all years includes credit card fees incurred in connection with the use of credit cards by customers for payment of their subscriptions.In 2009 cost of sales also includes the io4business cost of equipment and direct fees to a third party to administer the subscription program.The Company incurred $427,981 and $18,992 in cost of sales attributable to the services performed throughioWorldMedia and its Subsidiaries for 2009 and 2008, respectively.Cost of sales for 2009 increased by $408,989 or 2153.5% as compared to fiscal year 2009.The increase is attributable to the launch of the io4business platform and the costs incurred as described previously. Gross Profit Gross profit was $427,639 and $207,669 for the years ended December 31, 2009 and 2008 respectively, an increase of $219,970 or 105.9%.This increase resulted from the $628,959 increase in revenue and the $408,989 increase in cost of sales as discussed above. Selling and general and administrative The Company had consistent activities as a provider of Internet radio content during 2005 through 2010, which resulted in selling and general and administrative expenses attributable to this operation.The Company is in the process of developing and expanding the Internet radio operation.This process requires the addition of listeners and increasing the variety of content, and the primary costs to deliver the content is the music programmers, internet hosting, and related expenses.This process also requires securing other sources of revenue such as advertisers, for which the Company predominantly utilizes the services of third parties in exchange for a commission. For the years ended December 31, 2010 and 2009, the Company incurred selling and general and administrative expenses of $1,449,380 and $2,946,824, respectively a decrease of $1,497,444 or 50.8%. .This decrease resulted from cost reduction activities implemented by the Company in 2009 to reduce its operational costs, along with a charge for impairment of intangible assets in 2008 of $1,055,352 that did not recur in 2009.The Company incurred $495,508 of internet hosting and related expenses in 2009 compared to $662,497 in 2008, a reduction of $166,989 or 25.2%, as the Company negotiated more favorable hosting rates.Professional fees, which include legal, accounting, consulting and music programmer expenses, were $837,226 in 2009 compared to $1,102,108 in 2008, a decrease of $264,882 or 24.0%, primarily the result of more efficient utilization of technology to reduce the cost of music programming, and a reduced utilization of consultants.Royalties incurred in 2009 were $68,445, a $10,845 decrease, or 13.7% from the $79,290 reported for 2008. Royalty expense, which is based on expenses incurred by the Company, decreased as the result of an expense reduction program implemented by The Company during the year ended December 31, 2009. Depreciation and amortization The Company incurred amortization costs during the first six years of operations for the expensing of the Intellectual Property Intangible Asset.The Company also incurs depreciation expense from long lived assets purchased. For the years ended December 31, 2009 and 2008, depreciation and amortization expense was $200,171 and $326,665, respectively, a decreaseof $126,488, or 38.7%.This decrease resulted from a decrease in the amount of amortization for Intellectual Property Intangible Assets. Interest expense The Company first began recording interest expense in 2007, with the purchase of computer equipment to expand our business, which was financed on a capital lease basis.The Company also recorded interest expense incurred in connection with convertible debt payable to two related party shareholders.In 2011, the debt was forgiven and converted to equity in accordance with terms of the debt instruments. For the years ended December 31, 2009 and 2008, the Company reported interest expense of $40,672 and $42,186, respectively, a decrease of $1,514, or 3.6%, which resulted from the decrease in interest expense incurred in connection with the principal reduction of the capital leases and interest accrued against the convertible debt instrument. Income tax provision The Company has an income tax net operating loss carry forward (“NOL”) of approximately $46 million, which expires between 2011 and 2024. Section 382 of the Internal Revenue Code (“the Code”) provides limitations on a taxpayer’s ability to offset future taxable income after experiencing an ownership change as defined in the Code and Income Tax Regulations.It appears that the Company may have experienced an ownership change in connection with the Contribution Agreement entered into during 2005.Accordingly, it is likely that the Company is limited in its ability to use a substantial portion of its NOL carry forward to offset future taxable income.The exact amount of this limitation has not yet been determined.Due to the uncertainty of ultimately realizing a benefit from this NOL, a valuation allowance equal to 100% of this tax benefit has been recorded. 23 Net income (loss) For the years ended December 31, 2009 and 2008, the Company reported net losses of $1,262,590 and $3,108,006, respectively, which resulted from the Company’s decision to expand its operations as an Internet radio provider.See previous comments for explanation of the fluctuation in net loss. Liquidity and capital resources We have generated operating losses and negative cash flow from operations since inception in November, 2005. We incurred net losses of $1,262,590 and $3,108,006 for the years ended December 31, 2009 and 2008, and we may continue to experience net operating losses. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate raising additional capital within the next twelve months from investors for working capital and business expansion needs.We can provide no assurance that additional investor funds will be available on terms acceptable to us. If we are unable to obtain additional financing to meet our working capital requirements, we may have to curtail our business operations.Also, refer to the Going Concern paragraph in the Report of Independent Registered Public Accounting Firm for further explanation. At December 31, 2009, we had negative working capital of $848,315, as compared to $645,280 at December 31, 2008.The decrease in working capital is primarily due to an increase in additional accounts payable and accrued expenses to fund operations. During the twelve months ended December 31, 2009 we experienced negative cash flow from operations of $792,990, as compared to$1,401,714 in 2008.The increase in cash flow from operations in 2009 is the result of the reduced net loss, offset by the effect of less depreciation and amortization ($126,488), and the decrease of cash flows from the non-recurring impairment of intangible charge of $1,055,352 in 2008. The Company did not purchase or sell any capital assets during the years ended December 31, 2009 and 2008, which results in $-0- for net cash provided by or used for investing activities during these two calendar years Net cash provided by financing activities in 2009 was $803,805, compared to $1,301,941 in 2008, a decrease of $498,136, which primarily resulted from a $485,022 reduction in the assumption of new debt obligations . Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 8. Financial Statements and Supplementary Data. 24 IOWORLDMEDIA, INCORPORATED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AT DECEMBER 31, 2010 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheet for the Years Ended December 31, 2010, 2009, 2008, 2007, 2006 and 2005 F-2 Statements of Operations for the Years Ended December 31, 2010, 2009, 2008, 2007, 2006 and 2005 F-3 Balance Sheets for the Years Ended December 31, 2010 and 2009 F-4 Statements of Operations for the Years Ended December 31, 2010 and 2009 F-5 Statements of Shareholders’ Equity for the Years Ended December, 2005, 2006, 2007 , 2008, 2009 and 2010 F-6 Statements of Cash Flows for the Years Ended December 31, 2010, 2009, 2008, 2007, 2006 and 2005 F-7 Notes to Consolidated Financial Statements F-8 IOWORLDMEDIA, INCORPORATED AND SUBSIDIARIES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders ioWorldMedia, Incorporated I have audited the accompanying balance sheets of ioWorldMedia, Incorporated (the Company) as of December 31, 2010, 2009, 2008, 2007, 2006, and 2005, and the related statements of operations, stockholders' equity and cash flows for each of the years in the six-year period ended December 31, 2010.These financial statements are the responsibility of the Company's management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.I was not engaged to perform an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ioWorldMedia, Incorporated as of December 31, 2010, 2009, 2008, 2007, 2006, and 2005 and the results of its operations and cash flows for each of the years in the six-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the company has suffered recurring losses from operations and negative cash flows from operations the past six years.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Patrick Rodgers, CPA, PA Patrick Rodgers, CPA, PA Altamonte Springs, FL April 15, 2011 F-1 IOWORLDMEDIA, INCORPORATED AND SUBSIDIARIES Balance Sheet For the Years Ended December 31, 2010, 2009, 2008, 2007, 2006 and 2005 ASSETS Current assets Cash $ $ $ ) $ $ $ ) Accounts receivable ) Prepaid expense Accrued revenue - Total current assets ) ) Property and equipment, net of accumulated depreciation Other assets Intellectual Property Intangible, net of accumulated amortization Acquisition Intangibles, net of impairment Security deposit Total other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Note payable related party shareholders $ - $ - $ - $ - $ - Note payable Current portion of capital lease payable Accounts payable and accrued expenses Total current liabilities Notes payable related party shareholders Capital lease payable, net of current portion Note payable-long-term Total liabilities Stockholders' equity Common stock, $.001 par value; 250,000,000 and 90,000,000 shares authorized, 108,702,874, 86,957,874, 86,957,874, 75,707,874,shares issued and 44,640,307 and 36,189,537 shares issued and outstanding at December 31, 2010, 2009, 2008, 2007, 2006 and 2005 respectively Preferred stock, $.001 par value, 5,000,000 shares authorized, 25 25 25 25 25 25 25,000 shares issued and no shares outstanding Additional paid-in capital Treasury stock,25,000 shares of preferred, at cost ) Accumulated defcit ) Total stockholders' equity ) Total liabilities and stockholders' equity $ See notes to consolidated financial statements. F-2 IOWORLDMEDIA, INCORPORATED AND SUBSIDIARIES STATEMENTS OF OPERATIONS For the Years Ended December 31, 2010, 2009, 2008, 2007, 2006 and 2005 Sales $ Cost of goods sold Gross profit Operating expenses: Selling and general and administrative Depreciation and amortization Total expenses Net operating income (893,684 ) (1,221,918 ) (3,065,820 ) (3,207,925 ) (2,601,454 ) (602,164 ) Other income (expense) Other comprehensive income - Interest expense (27,147 ) (40,672 ) (42,186 ) (82,211 ) - (27 ) Total other income (expense) (27,147 ) (40,672 ) (42,186 ) (82,211 ) - Net income (loss) before income taxes (920,831 ) (1,262,590 ) (3,108,006 ) (3,290,136 ) (2,601,454 ) (519,586 ) Provision for income taxes - Net income (loss) $
